
	
		I
		112th CONGRESS
		1st Session
		H. R. 3364
		IN THE HOUSE OF REPRESENTATIVES
		
			November 4, 2011
			Mr. Terry (for
			 himself, Ms. DeGette,
			 Mr. Whitfield,
			 Mr. Bilbray, and
			 Mr. Posey) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend title XIX of the Social Security Act to cover
		  physician services delivered by podiatric physicians to ensure access by
		  Medicaid beneficiaries to appropriate quality foot and ankle
		  care.
	
	
		1.Short titleThis Act may be cited as the
			 Equity and Access for Podiatric
			 Physicians Under Medicaid Act.
		2.Including
			 podiatrists as physicians under the Medicaid program
			(a)In
			 generalSection 1905(a)(5)(A)
			 of the Social Security Act (42 U.S.C. 1396d(a)(5)(A)) is amended by striking
			 section 1861(r)(1) and inserting paragraphs (1) and (3)
			 of section 1861(r).
			(b)Effective
			 date
				(1)In
			 generalExcept as provided in
			 paragraph (2), the amendment made by subsection (a) shall apply to services
			 furnished on or after January 1, 2012.
				(2)Extension of
			 effective date for State law amendmentIn the case of a State plan under title XIX
			 of the Social Security Act (42 U.S.C. 1396 et seq.) which the Secretary of
			 Health and Human Services determines requires State legislation in order for
			 the plan to meet the additional requirement imposed by the amendment made by
			 subsection (a), the State plan shall not be regarded as failing to comply with
			 the requirements of such title solely on the basis of its failure to meet these
			 additional requirements before the first day of the first calendar quarter
			 beginning after the close of the first regular session of the State legislature
			 that begins after the date of enactment of this Act. For purposes of the
			 previous sentence, in the case of a State that has a 2-year legislative
			 session, each year of the session is considered to be a separate regular
			 session of the State legislature.
				
